         Case: 1:21-cv-03294 Document #: 36 Filed: 07/23/21 Page 1 of 14 PageID #:2003




                         IN THE UNITED STATES DISTRICT COURT FOR
                            THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

    H-D U.S.A., LLC,
                                                             Case No. 21-cv-03294
                     Plaintiff,
                                                             Judge Thomas M. Durkin
    v.
                                                             Magistrate Judge Beth W. Jantz
    THE PARTNERSHIPS and
    UNINCORPORATED ASSOCIATIONS
    IDENTIFIED ON SCHEDULE “A”,

                     Defendants.


                                  PRELIMINARY INJUNCTION ORDER

             Plaintiff H-D U.S.A., LLC’s (“Plaintiff” or “Harley-Davidson”)filed a Motion for Entry

    of a Preliminary Injunction against the against the fully interactive, e-commerce stores1

    operating under the seller aliases identified in Schedule A to the Complaint and attached hereto

    (collectively, “Defendants”) and using at least the online marketplace accounts identified in

    Schedule A (the “Online Marketplaces”). After reviewing the Motion and the accompanying

    record, this Court GRANTS Harley-Davidson’s Motion in part as follows.

             This Court finds Harley-Davidson has provided notice to Defendants in accordance

    with the Temporary Restraining Order entered June 22, 2021, [21] (“TRO”), and Federal Rule

    of Civil Procedure 65(a)(1).

             This Court also finds, in the absence of adversarial presentation, that it has personal

    jurisdiction over Defendants because Defendants directly target their business activities toward

    consumers in the United States, including Illinois. Specifically, Harley-Davidson has provided



1
    The e-commerce store urls are listed on Schedule A hereto under the Online Marketplaces.
  Case: 1:21-cv-03294 Document #: 36 Filed: 07/23/21 Page 2 of 14 PageID #:2004




a basis to conclude that Defendants have targeted sales to Illinois residents by setting up and

operating e-commerce stores that target United States consumers using one or more seller

aliases, offer shipping to the United States, including Illinois, and have sold products using

infringing and counterfeit versions of Harley-Davidson’s federally registered trademarks (the

“Harley-Davidson Trademarks”) to residents of Illinois. In this case, Harley-Davidson has

presented screenshot evidence that each Defendant e-commerce store is reaching out to do

business with Illinois residents by operating one or more commercial, interactive internet stores

through which Illinois residents can and do purchase products using counterfeit versions of the

Harley-Davidson Trademarks. See Docket No. [13], which includes screenshot evidence

confirming that each Defendant e-commerce store does stand ready, willing and able to ship

its counterfeit goods to customers in Illinois bearing infringing and/or counterfeit versions of

the Harley-Davidson Trademarks.

        This Court also finds that the injunctive relief previously granted in the TRO should

remain in place through the pendency of this litigation and that issuing this Preliminary

Injunction is warranted under Federal Rule of Civil Procedure 65. Evidence submitted in

support of this Motion and in support of Harley-Davidson’s previously granted Motion for

Entry of a TRO establishes that Harley-Davidson has demonstrated a likelihood of success on

the merits; that no remedy at law exists; and that Harley-Davidson will suffer irreparable harm

if the injunction is not granted.

        Specifically, Harley-Davidson has proved a prima facie case of trademark infringement

because (1) the Harley-Davidson Trademarks are distinctive marks and are registered with the

U.S. Patent and Trademark Office on the Principal Register, (2) Defendants are not licensed or

authorized to use any of the Harley-Davidson Trademarks, and (3) Defendants’ use of the


                                                2
     Case: 1:21-cv-03294 Document #: 36 Filed: 07/23/21 Page 3 of 14 PageID #:2005




Harley-Davidson Trademarks is causing a likelihood of confusion as to the origin or

sponsorship of Defendants’ products with Harley-Davidson. Furthermore, Defendants’

continued and unauthorized use of the Harley-Davidson Trademarks irreparably harms Harley-

Davidson through diminished goodwill and brand confidence, damage to Harley-Davidson’s

reputation, loss of exclusivity, and loss of future sales. Monetary damages fail to address such

damage and, therefore, Harley-Davidson has an inadequate remedy at law. Moreover, the

public interest is served by entry of this Preliminary Injunction to dispel the public confusion

created by Defendants’ actions. Accordingly, this Court orders that:

1.       Defendants, their officers, agents, servants, employees, attorneys, and all persons acting

         for, with, by, through, under, or in active concert with them be preliminarily enjoined and

         restrained from:

         a. using the Harley-Davidson Trademarks or any reproductions, counterfeit copies, or

            colorable imitations in any manner in connection with the distribution, marketing,

            advertising, offering for sale, or sale of any product that is not a genuine Harley-

            Davidson product or not authorized by Harley-Davidson to be sold in connection with

            the Harley-Davidson Trademarks;

         b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

            Harley-Davidson product or any other product produced by Harley-Davidson, that

            is not Harley-Davidson’s or not produced under the authorization, control, or

            supervision of Harley-Davidson and approved by Harley-Davidson for sale under

            the Harley-Davidson Trademarks;

         c. committing any acts calculated to cause consumers to believe that Defendants’

            products are those sold under the authorization, control, or supervision of Harley-


                                                 3
     Case: 1:21-cv-03294 Document #: 36 Filed: 07/23/21 Page 4 of 14 PageID #:2006




            Davidson, or are sponsored by, approved by, or otherwise connected with Harley-

            Davidson; and

         d. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

            moving, storing, distributing, returning, or otherwise disposing of, in any manner,

            products or inventory not manufactured by or for Harley-Davidson, nor authorized

            by Harley-Davidson to be sold or offered for sale, and which bear any of Harley-

            Davidson’s trademarks, including the Harley-Davidson Trademarks, or any

            reproductions, counterfeit copies, or colorable imitations.

2.       Defendants shall not transfer or dispose of any money or other of Defendants’ assets in

         any of Defendants’ financial accounts.

3.       Upon Harley-Davidson’s request, Defendants and any third party with actual notice of

         this Order who is providing services for any of Defendants, or in connection with any

         of Defendants’ Online Marketplaces, including, without limitation, any online

         marketplace platforms such as eBay, Inc., AliExpress, Alibaba Group Holding Ltd.

         (“Alibaba”), Amazon.com, Inc., ContextLogic Inc. d/b/a Wish.com (“Wish.com”), and

         Dhgate (collectively, the “Third Party Providers”), shall, within seven (7) calendar days

         after receipt of such notice, provide to Harley-Davidson expedited discovery, limited

         to copies of documents and records in such person’s or entity’s possession or control

         sufficient to determine:

         a. the identities and locations of Defendants, their officers, agents, servants,

            employees, attorneys, and any persons acting in active concert or participation with

            them, including all known contact information and all associated e-mail addresses;




                                                  4
     Case: 1:21-cv-03294 Document #: 36 Filed: 07/23/21 Page 5 of 14 PageID #:2007




         b. the nature of Defendants’ operations and all associated sales, methods of payment

            for services, and financial information, including, without limitation, identifying

            information associated with the Online Marketplaces and Defendants’ financial

            accounts, including Defendants’ sales and listing history related to their respective

            Online Marketplaces; and

         c. any financial accounts owned or controlled by Defendants, including their officers,

            agents, servants, employees, attorneys, and any persons acting in active concert or

            participation with them, including such accounts residing with or under the control

            of any banks, savings and loan associations, payment processors or other financial

            institutions, including, without limitation, PayPal, Inc. (“PayPal”), Alipay,

            Wish.com, Alibaba, Ant Financial Services Group (“Ant Financial”), Amazon Pay,

            or other merchant account providers, payment providers, third party processors, and

            credit card associations (e.g., MasterCard and VISA).

4.       Upon Harley-Davidson’s request, those with notice of this Order, including the Third

         Party Providers as defined in Paragraph 4, shall within seven (7) calendar days after

         receipt of such notice, disable and cease displaying any advertisements used by or

         associated with Defendants in connection with the sale of counterfeit and infringing goods

         using the Harley-Davidson Trademarks.

5.       Any Third Party Providers, including PayPal, Alipay, Alibaba, Ant Financial,

         Wish.com, and Amazon Pay, shall, within seven (7) calendar days of receipt of this

         Order:

         a. locate all accounts and funds connected to Defendants’ seller aliases, including, but

            not limited to, any financial accounts connected to the information listed in


                                                 5
     Case: 1:21-cv-03294 Document #: 36 Filed: 07/23/21 Page 6 of 14 PageID #:2008




            Schedule A hereto, the e-mail addresses identified in Exhibit [13] to the Declaration

            of Adraea M. Brown, and any e-mail addresses provided for Defendants by third

            parties; and

         b. restrain and enjoin any such accounts or funds from transferring or disposing of any

            money or other of Defendants’ assets until further order by this Court.

6.       Harley-Davidson may provide notice of the proceedings in this case to Defendants,

         including service of process pursuant to Fed. R. Civ. P. 4(f)(3), and any future motions,

         by electronically publishing a link to the Pleadings, this Order, and other relevant

         documents on a website and by sending an e-mail with a link to said website to the e-

         mail addresses identified in Exhibit 3 to the Declaration of Adraea M. Brown and any

         e-mail addresses provided for Defendants by third parties. The Clerk of the Court is

         directed to issue a single original summons in the name of “The Partnerships and all

         other Defendants identified in the Operative Complaint” that shall apply to all

         Defendants. The combination of providing notice via electronic publication and e-mail,

         along with any notice that Defendants receive from payment processors, shall constitute

         notice reasonably calculated under all circumstances to apprise Defendants of the

         pendency of the action and afford them the opportunity to present their objections.

7.       Schedule A to the Pleading(s) [2], Exhibit 3 to the Declaration of Adraea M. Brown

         [13], and the TRO [21] are unsealed.

8.       Any Defendants that are subject to this Order may appear and move to dissolve or modify

         the Order as permitted by and in compliance with the Federal Rules of Civil Procedure

         and the Northern District of Illinois Local Rules. Any third party impacted by this Order

         may move for appropriate relief.


                                                 6
      Case: 1:21-cv-03294 Document #: 36 Filed: 07/23/21 Page 7 of 14 PageID #:2009




 9.       The $10,000.00 bond posted by Harley-Davidson shall remain with the Court until a

          final disposition of this case or until this Preliminary Injunction is terminated.

                                                                SO ORDERED:


                                                                ______________________________
                                                                Thomas M. Durkin
                                                                United States District Judge
Dated: July 23, 2021




                                                   7
 Case: 1:21-cv-03294 Document #: 36 Filed: 07/23/21 Page 8 of 14 PageID #:2010




                                    Schedule A
  H-D U.S.A., LLC v. The Partnerships and Unincorporated Associations Identified on
                         Schedule "A" - Case No. 21-cv-3294

No.        Seller Aliases                         No.    Seller Aliases
       1   autopartsfactory store                    2   maxpeedingrods xpeed store
       3   Balgari Store                             4   Taibosch Store
       5   Fancitale Store                           6   double-van art Store
       7   Lu Ai Store                               8   LQXLSA Women's Store
       9   Shop911202141 Store                      10   Cutenew Store
      11   Fantacy Art Store                        12   Bald Governor 003H Store
      13   Shop911609407 Store                      14   Jupao Store
      15   Xinxin Xiangyi Store                     16   Golden Bay Store Store
      17   redpink Store                            18   excellentt Store
      19   Yuhange Store                            20   Shop070588 Store
      21   ArtPaintings Store                       22   Life Foever 1331 Store
      23   Little Nili Men's Store Store            24   enjoyy004 Store
      25   PremiumShop666 Store                     26   jianxiaojiedediepu Store
      27   Hallo Kitea NO29 Store                   28   26363332 Store
      29   YSMLK Retail Store                       30   Jingwei Digital 04 Store
      31   mhmj Store                               32   CUCUSHOP Store
      33   PHONECE Store                            34   Yi Lian Good thing Store
      35   Encounters 05 Store                      36   aTalent Store
      37   Good meaning Store                       38   Old Racers Store
      39   Buggle Store                             40   LHLHLH3 Store
      41   Motorcycle jacket menswear Store         42   Trillions of xingfa Store
      43   Golebo Store                             44   Xingsheng Herenkleding Store
      45   Transnational trend Store                46   paula888 Store
      47   1994 Patch Store                         48   aoe Store
      49   Car jacket Store                         50   ZouFan 2138 Store
      51   AZ199411 Store                           52   1313Defit casee Store
      53   C-One-PhoneCase Store                    54   Madferret Store
      55   JBHKLJBLUH Store                         56   Happyi Stars Store
      57   WWTT20210507 Store                       58   Impressive menswear Store
      59   Planet 2136 Store                        60   100% menswear Store
      61   100% cotton -T-shirts Store              62   Allons Store
      63   p-c-g-f Store                            64   Juanjuan Store
      65   baseballcapypods Store                   66   G-gucci Store
      67   Champagne0212 Store                      68   Lihaoyu
      69   victoriaofstyle                          70   A124RSFKOHO3IA
      71   JIAN FENG MIAO                           72   WOLLET
      73   A15Y9LW33HMMIL                           74   Cool life store
                                              8
 Case: 1:21-cv-03294 Document #: 36 Filed: 07/23/21 Page 9 of 14 PageID #:2011




No.        Seller Aliases                          No.     Seller Aliases
      75   MIFENGYUAN                                 76   jinfanmaoyigongsi
      77   A19UX3XLSB6KNR                             78   Art Theme Store
      79   JingXiaHG                                  80   OMGIPPIN
      81   YUEQINM                                    82   A1D83ZYUWIVDDA
      83   jinanshangmaosjz                           84   kundulunqujiaboyishuiguojingxiaodi
                                                           an
      85   Come brownie                              86    A1GCQ5OVHEI2CB
      87   donghongjian2021                          88    DWLBrothers
      89   chongchongdedian                          90    feimingdishangmao
      91   DM-CD                                     92    A1NHERIBJLK06X
      93   PU YANG LIANG SHENG SHANG                 94    YiJiaWangLuoKeJiYouXianGongSi
           MAO YOU XIAN GONG SI
      95   WISHTA                                    96 SUMMITS TELECOM LIMITEDz
      97   chongqingshidazuquhuaiqingshengtaino      98 BeiJingYiDuShangMaoYouXianGo
           ngyeyouxiangon                               ngSi
   99      A1Q18ME3QC6SRB                           100 A1QR89EOQ14WL2
  101      LiuLinXianDeWuYanJiuFuShiDian            102 Hangzhou Xuan Chuan Trading Co.,
                                                        Ltd
  103      XiXiangShengYingMaoYiShangHang           104 Maria's Boutique Supermarket
  105      EZseven                                  106 haoqianbaihuo
  107      Hookedhu                                 108 BUWU
  109      Jiutaiquyingchengyanxiariyongbaihuodi    110 geechcs
           an
  111      A224II6QDSEAB2                           112    aidujingpinmaoyishanghang
  113      Tie Micro Technology Co.Limited21        114    lianlingdianzi
  115      GZSSHUYEZHUBAOSHIPIN                     116    Vintage Tin Plaque
  117      A2BULJE78XJCQ                            118    yinlyy
  119      BBU KING                                 120    A2GXSY9O4ZS63W
  121      changoushunshangmao                      122    luozhiqiangert
  123      Li Zi Jian                               124    XiaoMingShop
  125      AMAZANS                                  126    kangenge
  127      Eurolite                                 128    Li Jinyan Department Store
  129      CHENGXIANGQULONGQIAOZHAN                 130    Miaodu
           GJIAJIAZHENZHIPINDIAN
  131      chenwangyu                               132 dianzishangwtrt
  133      Molek                                    134 HBHKAL
  135      foshanshichanchengqudeqianyibaihuosh     136 liuguoming02
           anghang
  137      Btiiyscl Tebhygs                         138 MUYI-GO Technology Limited3
  139      niuaizhuanqian                           140 BeiJingRenHeJiaMeiShangMaoYou
                                                        XianGongSi

                                             9
 Case: 1:21-cv-03294 Document #: 36 Filed: 07/23/21 Page 10 of 14 PageID #:2012




No.   Seller Aliases                          No.  Seller Aliases
  141 puyangkelanmeishangmaoyouxiangongs       142 Agnes Johnson Store
      i
  143 Beautiful&sister                          144 mingxingchaoshi
  145 DMZDQ                                     146 chengxiangqulongqiaolishuofuzhuan
                                                    gshanghang
  147 haikoulonghuawahabaihuodian               148 RunTaoQiCheMaoYiYouXianGong
                                                    Si
  149 HappyandNice                              150 LUOXIAKJ
  151 guangzhoucengzhiduishangmaoyouxian        152 ShanXiZhaiXingGeChaYeYouXian
      gongsi                                        GongSi
  153 HengBaiXiangQiChe                         154 baodexianliuxiabangongyongpindian
  155 zhangyongming                             156 A3G9Z40EWAW0SW
  157 CLXZTHYo                                  158 WisLotife's
  159 RenHoodie                                 160 ZORMIEY ARTWORK
  161 PU YANG ZHI LIAN CAI SHUI                 162 Super Grocers
      GUAN LI ZI XUN ZHONG XIN
  163 SHAOXIANKUN                               164   kenfashangmao
  165 shihukemaoyi                              166   tianjinjinghaiqufuhongwujindia
  167 WANERR                                    168   A3Q6B8NWCDYMKH
  169 Le Bon fook home                          170   Hangzhou Youyang Electronic
                                                      Commerce Co., Ltd.
  171   gekashangmao                            172   FRANK CO., LIMITED
  173   haiqiushangmaoyouxiangongsi             174   651-wafaw
  175   Great department store                  176   Key Life US
  177   bo luo cheng xin dian                   178   ShaMen Yixingyuan Trade Co., Ltd
  179   yujuntongda                             180   GuangZhouNanShaQuJiaShengSanS
                                                      hangMaoYouXianGongSi
  181 guangzhousanzhangmaoyi                    182   guohang--shop
  183 Best&store                                184   Linda k
  185 shanxixinyuanhuafangdichanjingjiyouxi     186   AO8BUP1I4YPC7
      angongsi
  187 PuYangShiHaiGongShangMaoYouXian           188 Xia&Lin
      GongSi
  189 ZHWDA                                     190 YSTickers
  191 JiangShuAiQingGuShi                       192 Strongest painting
  193 GUANGZHOU HUANGKUANG                      194 jeweltwists
      MAOYI SHANGHANG
  195 mar597109                                 196 speedingmotorparts
  197 suspensionmasters



                                       10
 Case: 1:21-cv-03294 Document #: 36 Filed: 07/23/21 Page 11 of 14 PageID #:2013




No.        Online Marketplaces                   No.    Online Marketplaces
       1   aliexpress.com/store/3267008             2   aliexpress.com/store/3671084
       3   aliexpress.com/store/5499020             4   aliexpress.com/store/5972078
       5   aliexpress.com/store/900251105           6   aliexpress.com/store/910721128
       7   aliexpress.com/store/911045108           8   aliexpress.com/store/911133013
       9   aliexpress.com/store/911202141          10   aliexpress.com/store/911325143
      11   aliexpress.com/store/911331085          12   aliexpress.com/store/911422051
      13   aliexpress.com/store/911609407          14   aliexpress.com/store/911705121
      15   aliexpress.com/store/911725163          16   aliexpress.com/store/911745245
      17   aliexpress.com/store/911751364          18   aliexpress.com/store/911754809
      19   aliexpress.com/store/911759513          20   aliexpress.com/store/911764863
      21   aliexpress.com/store/3220043            22   aliexpress.com/store/911765941
      23   aliexpress.com/store/911775502          24   aliexpress.com/store/911783743
      25   aliexpress.com/store/911787605          26   aliexpress.com/store/911789747
      27   aliexpress.com/store/911793508          28   aliexpress.com/store/911797584
      29   aliexpress.com/store/911798137          30   aliexpress.com/store/911799256
      31   aliexpress.com/store/911805073          32   aliexpress.com/store/911806015
      33   aliexpress.com/store/911817446          34   aliexpress.com/store/911820192
      35   aliexpress.com/store/911830168          36   aliexpress.com/store/911832040
      37   aliexpress.com/store/911832329          38   aliexpress.com/store/911832401
      39   aliexpress.com/store/911832506          40   aliexpress.com/store/911836199
      41   aliexpress.com/store/911838179          42   aliexpress.com/store/911860018
      43   aliexpress.com/store/911864044          44   aliexpress.com/store/911874092
      45   aliexpress.com/store/911880168          46   aliexpress.com/store/911883138
      47   aliexpress.com/store/911883229          48   aliexpress.com/store/911893237
      49   aliexpress.com/store/911896067          50   aliexpress.com/store/911929996
      51   aliexpress.com/store/911930648          52   aliexpress.com/store/911931645
      53   aliexpress.com/store/911933081          54   aliexpress.com/store/911934964
      55   aliexpress.com/store/911935068          56   aliexpress.com/store/911935673
      57   aliexpress.com/store/911936687          58   aliexpress.com/store/911937122
      59   aliexpress.com/store/911940683          60   aliexpress.com/store/911940792
      61   aliexpress.com/store/911941646          62   aliexpress.com/store/911944504
      63   aliexpress.com/store/911945043          64   aliexpress.com/store/911960069
      65   aliexpress.com/store/911962192          66   aliexpress.com/store/911972069
      67   aliexpress.com/store/912024517          68   amazon.com/sp?seller=A11CGNUQ
                                                        1F7GPM
      69 amazon.com/sp?seller=A124MRFPZL           70   amazon.com/sp?seller=A124RSFKO
         7OM9                                           HO3IA
      71 amazon.com/sp?seller=A13TA1DY0B           72   amazon.com/sp?seller=A14F0YV30
         TM52                                           I223P
      73 amazon.com/sp?seller=A15Y9LW33H           74   amazon.com/sp?seller=A178FCMA
         MMIL                                           XC5853
                                            11
 Case: 1:21-cv-03294 Document #: 36 Filed: 07/23/21 Page 12 of 14 PageID #:2014




No.         Online Marketplaces                No.   Online Marketplaces
      75    amazon.com/sp?seller=A179LXLN4F       76 amazon.com/sp?seller=A18OLYEK
            Y5RM                                     V5LJME
      77    amazon.com/sp?seller=A19UX3XLSB       78 amazon.com/sp?seller=A1CHP3G5
            6KNR                                     DFNXJB
      79    amazon.com/sp?seller=A1CJCFJUFU2      80 amazon.com/sp?seller=A1D0Y3KH
            BX                                       4FFVAD
      81    amazon.com/sp?seller=A1D82UM5Y1       82 amazon.com/sp?seller=A1D83ZYU
            Y5CQ                                     WIVDDA
      83    amazon.com/sp?seller=A1DN4JAIQ7N      84 amazon.com/sp?seller=A1E7SGDL6
            WX2                                      EX5QX
      85    amazon.com/sp?seller=A1EZBQJBG6       86 amazon.com/sp?seller=A1GCQ5OV
            YV8A                                     HEI2CB
      87    amazon.com/sp?seller=A1H7USALE7       88 amazon.com/sp?seller=A1HEDYQ6
            YUJU                                     3RL4BF
      89    amazon.com/sp?seller=A1K1R2K5NM       90 amazon.com/sp?seller=A1MCWTL1
            83IE                                     SHZ1G5
      91    amazon.com/sp?seller=A1MS94GR1G       92 amazon.com/sp?seller=A1NHERIBJ
            WAU5                                     LK06X
      93    amazon.com/sp?seller=A1O23Z853EV      94 amazon.com/sp?seller=A1OIS4VT1
            XUR                                      8W6BG
      95    amazon.com/sp?seller=A1OROP4ZRI       96 amazon.com/sp?seller=A1OXPBAIJ
            K8NM                                     ZOW6A
      97    amazon.com/sp?seller=A1P9T69ZH24      98 amazon.com/sp?seller=A1PYL9TO4
            94U                                      WG7SN
      99    amazon.com/sp?seller=A1Q18ME3QC     100 amazon.com/sp?seller=A1QR89EO
            6SRB                                     Q14WL2
      101   amazon.com/sp?seller=A1SXRLTK6A     102 amazon.com/sp?seller=A1TW7FU0
            R7QP                                     LM5KEO
      103   amazon.com/sp?seller=A1VFIBKWK5     104 amazon.com/sp?seller=A1VFPFH51
            U1YO                                     PI1D7
      105   amazon.com/sp?seller=A1WT3G93VV     106 amazon.com/sp?seller=A1Y6S4HO2
            VDXL                                     L5C3
      107   amazon.com/sp?seller=A1YVMI5QJ32    108 amazon.com/sp?seller=A1Z4WIDFP
            5B7                                      BUPWD
      109   amazon.com/sp?seller=A1ZW8RD386     110 amazon.com/sp?seller=A21IE43WN
            42N5                                     3Q2TB
      111   amazon.com/sp?seller=A224II6QDSE    112 amazon.com/sp?seller=A228FALF8
            AB2                                      0NRKA
      113   amazon.com/sp?seller=A23KSXSWX      114 amazon.com/sp?seller=A2446MU1
            DVBMG                                    O80E45
      115   amazon.com/sp?seller=A27UF4ALPG     116 amazon.com/sp?seller=A28929W0L
            X395                                     A8X63
      117   amazon.com/sp?seller=A2BULJE78XJ    118 amazon.com/sp?seller=A2CNNRYX
            CQ                                       LIMKPL
                                        12
 Case: 1:21-cv-03294 Document #: 36 Filed: 07/23/21 Page 13 of 14 PageID #:2015




No.         Online Marketplaces                 No.  Online Marketplaces
      119   amazon.com/sp?seller=A2E74WW153      120 amazon.com/sp?seller=A2GXSY9O
            0AJ                                      4ZS63W
      121   amazon.com/sp?seller=A2HWX8IF1D      122 amazon.com/sp?seller=A2J7RST5IT
            8TJ5                                     LWQ4
      123   amazon.com/sp?seller=A2KFDD37I2A     124 amazon.com/sp?seller=A2KWFPOS
            BNY                                      CKHZAM
      125   amazon.com/sp?seller=A2LD865H54U     126 amazon.com/sp?seller=A2M5H23JS
            BYX                                      XZ5EE
      127   amazon.com/sp?seller=A2MZVUNOJ       128 amazon.com/sp?seller=A2NM4RQE
            LDL4S                                    KKALQ4
      129   amazon.com/sp?seller=A2S5HDEITKP     130 amazon.com/sp?seller=A2T0NH23I
            AZK                                      T022Q
      131   amazon.com/sp?seller=A2TJ7TVUIA2     132 amazon.com/sp?seller=A2VFCVND
            BL3                                      5E293H
      133   amazon.com/sp?seller=A2VRSH1D4H      134 amazon.com/sp?seller=A2WC96HX
            7EPC                                     X0RII5
      135   amazon.com/sp?seller=A2XIDAKO7X      136 amazon.com/sp?seller=A2YFKWT
            3AGI                                     H37SWBY
      137   amazon.com/sp?seller=A2ZD7XSVK3      138 amazon.com/sp?seller=A30MERR4
            QKH5                                     NOLX3P
      139   amazon.com/sp?seller=A32QUJR7ZI3I    140 amazon.com/sp?seller=A34EV93IU
            OG                                       TNN45
      141   amazon.com/sp?seller=A34XZZODQG      142 amazon.com/sp?seller=A3591D1Q1
            KEKT                                     W7K79
      143   amazon.com/sp?seller=A38O94EL0Y8     144 amazon.com/sp?seller=A39D2YAO
            7RC                                      XESVWA
      145   amazon.com/sp?seller=A39TQLZCKQ      146 amazon.com/sp?seller=A3A5BTNX
            K3HV                                     BARHO
      147   amazon.com/sp?seller=A3AZXRR49I      148 amazon.com/sp?seller=A3B537G4D
            QAW4                                     41CH3
      149   amazon.com/sp?seller=A3BSWDZJGD      150 amazon.com/sp?seller=A3CPJ61PY
            6FB4                                     NQ3C3
      151   amazon.com/sp?seller=A3CVNTI7LZ4     152 amazon.com/sp?seller=A3CX4W5X
            PZB                                      08IN8V
      153   amazon.com/sp?seller=A3F2ZB64RX      154 amazon.com/sp?seller=A3FJBVNL5
            V1DJ                                     RTLNJ
      155   amazon.com/sp?seller=A3FS9GTOGD      156 amazon.com/sp?seller=A3G9Z40E
            QQML                                     WAW0SW
      157   amazon.com/sp?seller=A3HDU6WKS       158 amazon.com/sp?seller=A3HW14CS
            Z6752                                    0VLVPF
      159   amazon.com/sp?seller=A3HXH2FWO       160 amazon.com/sp?seller=A3IGQWUA
            4HT39                                    6OOE7H
      161   amazon.com/sp?seller=A3IQJNXQOA      162 amazon.com/sp?seller=A3J7J7D3N
            AFHU                                     SC13L
                                          13
 Case: 1:21-cv-03294 Document #: 36 Filed: 07/23/21 Page 14 of 14 PageID #:2016




No.         Online Marketplaces                No.  Online Marketplaces
      163   amazon.com/sp?seller=A3KUQ5LGQF     164 amazon.com/sp?seller=A3L6330FR
            LKN                                     D42Z2
      165   amazon.com/sp?seller=A3N13TCNY      166 amazon.com/sp?seller=A3NG6HA6
            WTZ87                                   GCXOAD
      167   amazon.com/sp?seller=A3NL78Y5D8     168 amazon.com/sp?seller=A3Q6B8NW
            HR47                                    CDYMKH
      169   amazon.com/sp?seller=A3QGSQEOW      170 amazon.com/sp?seller=A3SSO9RW
            4IXNC                                   O9AKJG
      171   amazon.com/sp?seller=A3TVCXYKD      172 amazon.com/sp?seller=A3VPYIZI8
            9JWN0                                   UYIO0
      173   amazon.com/sp?seller=A4BD5ATN2I     174 amazon.com/sp?seller=A4U8I8D2S
            QV2                                     ACLH
      175   amazon.com/sp?seller=A65SBBGNW      176 amazon.com/sp?seller=A6TJ10HVR
            GZAQ                                    9ZIQ
      177   amazon.com/sp?seller=A91MCIP9E1Q    178 amazon.com/sp?seller=ABKNBUG4
            XX                                      3LDTU
      179   amazon.com/sp?seller=ADWNQVKA       180 amazon.com/sp?seller=AEDR0YBG
            BKAWS                                   4TAFG
      181   amazon.com/sp?seller=AF8HQIH5V9     182 amazon.com/sp?seller=AFVDEGLV
            D0W                                     NON1I
      183   amazon.com/sp?seller=AIW1KUS7OJ     184 amazon.com/sp?seller=ALSFLSNL
            49E                                     F7JNS
      185   amazon.com/sp?seller=ANM4CTR4AJ     186 amazon.com/sp?seller=AO8BUP1I4
            FFG                                     YPC7
      187   amazon.com/sp?seller=APHPUXI5VW     188 amazon.com/sp?seller=ASEA8XLW
            0P8                                     HU9M4
      189   amazon.com/sp?seller=ASHS6ZG4KR     190 amazon.com/sp?seller=ASWK2IL3
            QD                                      ZS5JG
      191   amazon.com/sp?seller=AUMCBN92T      192 amazon.com/sp?seller=AUVBB0TC
            VUO6                                    N9MWD
      193   amazon.com/sp?seller=AV7PRU34LO     194 ebay.com/usr/jeweltwists
            3IX
      195   ebay.com/usr/mar597109              196 ebay.com/usr/speedingmotorparts
      197   ebay.com/usr/suspensionmasters




                                         14
